Citation Nr: 0719983	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-34 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for urethral stricture. 

2.  Entitlement to a disability rating in excess of 10 
percent for chronic adjustment disorder with depressed mood. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought on 
appeal.

The veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in October 2006.  
The claims file includes a transcript of the hearing.


FINDINGS OF FACT

1.  There veteran does not have colic attacks as a result of 
his service-connected disability for urethral stricture.

2.  At a hearing in July 2005, the veteran indicated that he 
wears absorbent materials and changes them once per day.  In 
October 2006, the veteran noted at a videoconference hearing 
that he has urinary incontinence and voids at least four 
times per night.  

3.  The veteran's chronic adjustment disorder with depressed 
mood is manifested by    symptoms productive of no more than 
transient or mild social and occupational impairment. 



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but 
no greater, for urethral stricture have been met.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.115, Diagnostic Code 7518 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for chronic adjustment disorder with depressed mood 
have not been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. § 4.130, Diagnostic Code 9440 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Schedule for Rating Disabilities (Rating Schedule) 
determines the disability ratings that apply in each case, 
38 C.F.R. Part 4.  The percentage ratings represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

I.  Urethral Stricture

The veteran's urethral stricture is the result of a 
cystoscopic examination during active service in June 1984.  
In January 2005, the RO granted service connection for 
urethral stricture and assigned a 10 percent disability 
rating with an effective date of April 22, 2004.  The veteran 
now claims his condition has become worse.  Since this appeal 
ensued after the veteran disagreed with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The RO rated the veteran's disability by analogy under 
Diagnostic Code (DC) 7511 which pertains to stricture of the 
ureter.  DC 7511 indicates that VA should rate these 
conditions as hydronephrosis under DC 7509 except for severe 
cases of renal dysfunction.  However, DC 7509 is not an 
appropriate classification since it refers to the effects of 
kidney stones on urinary function.  The veteran does not have 
chronic problems with kidney stones and he is not service-
connected for any kidney disorder.

The Board finds that DC 7518 provides rating criteria that 
are more applicable to his service-connected urethral 
stricture.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of a diagnostic code should 
be upheld as long as it is supported by explanation and 
evidence).  DC 7518 indicates that VA should rate this 
condition as voiding dysfunction.  "Voiding dysfunction" 
has three subcategories including: (1) urine leakage; (2) 
urinary frequency; and (3) obstructed voiding. 38 C.F.R. § 
4.115a.  

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  Under urine leakage, a 20 percent 
rating requires the wearing of absorbent materials which must 
be changed less than two times per day.  Id.  A 40 percent 
rating requires the wearing of absorbent materials which must 
be changed two to four times per day.  Id.  

In a September 2004 compensation examination, the veteran 
indicated that he did not wear any absorbent materials.  
However, in a July 2005 hearing at the RO, the veteran noted 
that he wears absorbent materials and changes them once a 
day.  Moreover, the veteran indicated in an October 2006 
videoconference hearing that he has urinary incontinence 
which would necessitate the use of absorbent materials.   

Granting the veteran the benefit of the doubt, the Board is 
of the opinion that the objective medical evidence is at 
least at equipoise as to whether this disability warrants a 
20 percent rating, but no more.

In addition, urinary frequency encompasses ratings ranging 
from 10 to 40 percent.  A 10 percent rating contemplates a 
daytime voiding interval between two and three hours, or 
awakening to void two times per night; a 20 percent 
evaluation contemplates a daytime voiding interval between 
one and two hours, or awakening to void three to four times 
per night; and a 40 percent evaluation contemplates a daytime 
voiding interval less than one hour, or awakening to void 
five or more times per night. 38 C.F.R. § 4.115a.

The Board notes that in an October 2006 videoconference 
hearing, the veteran indicated that he voids twelve to twenty 
times per day and has nocturia at least four times per night.  
A compensation examination in September 2004 also indicated 
that the veteran has nocturia 4-5 times per night.  Since the 
veteran noted that he voids, at the most, once per hour and 
at least four times a night, the record supports a 20 percent 
evaluation under applicable rating criteria.  At this time, 
the veteran's urethral stricture disability does not warrant 
a 40 percent rating since he does not void more than once per 
hour nor five or more times per night.

Hence, the Board finds that the medical evidence supports a 
20 percent disability rating for urethral stricture under 
both urine leakage and urinary frequency, but not a higher 
evaluation under any code.

II.  Chronic Adjustment Disorder with Depressed Mood

The veteran's chronic adjustment disorder with depressed mood 
is caused, at least in part, from stress related to his 
service-connected urethral stricture.  In January 2005, the 
RO granted service connection for chronic adjustment disorder 
with depressed mood and assigned a 10 percent evaluation with 
an effective date of July 12, 2003.  The veteran now claims 
his condition has become worse.  Since this appeal ensued 
after the veteran disagreed with the initial rating assigned 
following a grant of service connection, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staging."  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's service-connected chronic adjustment disorder 
with depressed mood is currently rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.130, DC 9440 (2006).  A 
10 percent disability rating requires occupational and social 
impairment with mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by medication.

A 30 percent disability rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed. (DSM-IV) at 32).

A score of 61-70 is indicated where there are "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A score of 71-80 is 
appropriate when "If symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social occupational, or school 
functioning (e.g., temporarily falling behind in 
schoolwork)."  Id.

In reviewing the post-service medical record, the Board 
observes that there is no evidence or indication that the 
veteran's service-connected psychiatric disorder causes more 
than mild or transient social and industrial impairment.  In 
fact, the veteran worked as a tool and dye technician 
throughout the pendency of this appeal and he did not have to 
miss any work due to this condition.  He also has a stable 
marital relationship, some friends (but they socialize only 
minimally), and believes that things in his life are 
improving to some extent.  Indeed, in both his 
videoconference hearing in October 2006 and his RO hearing in 
July 2005, the veteran reported he only missed work due to 
his urethral stricture disability and then only four to five 
days per year.  In addition, the veteran has no history of 
hospitalization for psychiatric reasons.

Treatment records are found to provide evidence against this 
claim, indicating the minimal nature of this disorder. 

Nevertheless, the veteran has trouble with anger management 
and was arrested on one occasion for domestic violence in 
2000.  The veteran also has occasional difficulty sleeping, 
some trouble with appetite, and periods of decreased energy.  
While the veteran does have a depressed mood and some 
anxiety, he does not have chronic sleep impairment or mild 
memory loss.  He does not have an occasional decrease in work 
efficiency or intermittent periods of inability to perform 
due to this condition.    

A VA compensation examination in September 2004 provided the 
veteran with a GAF score of 70.  While this score indicates 
mild symptoms rather than mild or transient symptoms, this is 
a borderline score and his symptoms more accurately reflect 
the veteran's current disability rating.  For example, the 
veteran's psychiatric disability causes only transient and 
expectable reactions such as anger and frustration due to 
psychological stressors (frequent voiding) which cause no 
more than slight impairment in his social and occupational 
functioning.  

In sum, the record does not document that the veteran's 
service-connected chronic adjustment disorder with depressed 
mood causes the level of impairment necessary to warrant a 
rating in excess of 10 percent.  The post-service medical 
record actually provides evidence against this claim. 

Finally, there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, related to his service-
connected disability that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, the case does not warrant referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service under 38 C.F.R. § 3.321.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

In deciding the veteran's claims the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999), 
and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the U.S. Court of 
Appeals for Veterans Claims (Court) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case). Id. at 126.  

The Board does not find evidence that the veteran's disorders 
should be increased for any other separate period based on 
the facts found during the whole appeal period.  The evidence 
of record from the day the veteran filed the claims to the 
present supports the conclusion that the veteran is not 
entitled to additional increased compensation during any time 
within the appeal period, beyond that cited above. 

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in April 2003, 
April 2004, May 2005, and October 2006 (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested him to provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, including two 
hearings, he is found to be reasonably expected to understand 
from the notices provided what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA afforded the veteran an appropriate compensation 
examination to determine the nature and severity of his 
chronic adjustment disorder with depressed mood.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

ORDER

Entitlement to a disability rating of 20 percent for urethral 
stricture is granted.

Entitlement to a disability rating in excess of 10 percent 
for chronic adjustment disorder with depressed mood is 
denied.



________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


